Per Curiam,
Mason, Chief Justice.
That a tender should have been made before a conveyance could have been legally required, admits of no question. But it is contended that the sale to Rankin & M’Coy, being fraudulent, should be set aside without any such tender.
We think otherwise. Unless the remainder of the purchase money is paid, neither Jennings nor those claiming under him, have any right to the land ; their only remedy being a recovery back of the amount already paid. The time for the payment of the balance having already expired, the purchaser was in default. The subsequent sale by the commissioners was valid, as against all persons having no interest in the matter. The law does not permit intermeddling in such cases.
If the second sale should be set aside, what certainty is there that the first will ever be consummated. The law will not do a nugatory or wanton act. The party wishing to set aside a contract, must show some useful purpose to bo thereby accomplished. The complainant in this case should therefore, in order to set aside the second sale, have shown a readiness to consummate the first, without which any disturbance of the first would be an act of sheer wantonness. The decree of the court below, dismissing tfie bill for want of equity, will therefore be affirmed.